Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Krukar (reg. no. 53,162) on 05/17/2022.
 
Claims 1, 2, 10, 11 and 19 have been amended as follow:

Claim 1
1. (currently amended) A method implemented by a network appliance, the method comprising:
storing a plurality of flow table entries in a flow table of a match-action pipeline, wherein the match-action pipeline is implemented via a packet processing circuit configured to process a plurality of network traffic flows associated with the plurality of flow table entries;
reading, by an extended packet processing pipeline, a flow table entry of the flow table, wherein the extended packet processing pipeline is implemented via a pipeline circuit that includes a plurality of extended packet processing pipeline stages;
determining, by at least one extended packet processing pipeline stages of the extended packet processing pipeline, that a network traffic flow associated with the flow table entry is expired or terminated; and
deleting the flow table entry from the flow table by processing a traffic flow deletion operation after determining that the network traffic flow is expired or terminated,
wherein a plurality of shards of the flow table contains the plurality of flow table entries, and the extended packet processing pipeline is configured to concurrently search the plurality of shards.

Claim 2
2. (cancelled)

Claim 10
10. (currently amended) A network appliance comprising:
a match action pipeline implemented via a packet processing circuit; and 
an extended packet processing pipeline implemented via a pipeline circuit that includes a plurality of extended packet processing pipeline stages,
wherein the match action pipeline is configured to process a plurality of network traffic flows associated with a plurality of flow table entries in a flow table,
the extended packet processing pipeline is configured to read the plurality of flow table entries,
the extended packet processing pipeline is configured to determine that a network traffic flow associated with a one of the plurality of flow table entries is expired or terminated, and
the network appliance is configured to delete the one of the plurality of flow table entries from the flow table by processing a traffic flow deletion operation after determining that the network traffic flow is expired or terminated,
wherein
at least one of the extended packet processing pipeline stages determines that the network traffic flow is expired or terminated, and
a plurality of shards of the flow table contains the plurality of flow table entries, and the extended packet processing pipeline is configured to concurrently search the plurality of shards.

Claim 11
11. (cancelled)


Claim 19
19. (currently amended) A network appliance comprising
a means for storing a plurality of flow table entries;
a means, implemented by a packet processing circuit, for processing a plurality of network traffic flows associated with the plurality of flow table entries;
a means, implemented by a pipeline circuit, for determining that a network traffic flow associated with one of the flow table entries is expired or terminated based on the one of the flow table
a means for deleting the one of the flow table entries from the means for storing the plurality of flow table entries after determining that the network traffic flow is expired or terminated,
wherein
the pipeline circuit includes a plurality of extended packet processing pipeline stages;
at least one extended packet processing pipeline determines that the network traffic flow is expired or terminated,
a plurality of shards of a flow table contains the flow table entries, and
the pipeline circuit is configured to concurrently search the plurality of shards.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 10 and 19 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“wherein the match-action pipeline is implemented via a packet processing circuit configured to process a plurality of network traffic flows associated with the plurality of flow table entries; reading, by an extended packet processing pipeline, a flow table entry of the flow table, wherein the extended packet processing pipeline is implemented via a pipeline circuit that includes a plurality of extended packet processing pipeline stages; determining, by at least one extended packet processing pipeline stages of the extended packet processing pipeline, that a network traffic flow associated with the flow table entry is expired or terminated; and deleting the flow table entry from the flow table by processing a traffic flow deletion operation after determining that the network traffic flow is expired or terminated, wherein a plurality of shards of the flow table contains the plurality of flow table entries, and the extended packet processing pipeline is configured to concurrently search the plurality of shards.”

Ganji et al. US 20170295097 A1, in para. [0022] teaches the second processor 108 stores the session template entry 122 in the session template table 112. Para. [0036] the second processor 108 replaces the values of the timeout field 210 and the maximum connection field 214 with the values of the timeout field 310 and the maximum connection field 312, respectively. The second processor 108 further stores the first session template entry 122 a in the session template table 112. para. [0019] session template table 112 includes multiple session template entries 122 including first through third session template entries 122 a-122 c. para. [0025] first processor 106 deletes the session template entry 122 from the session template table 112 when a value of the timeout field 210 exceeds a first threshold value. However, the prior art fails to teach the claim limitation cited above.

Zagalsky et al. US 10911583 B1 teaches a flow to which a packet belongs may be identified using a key (matching key) calculated by applying a mapping function to a specific set of the packet's headers, content or fields. FIGS. 4A, 4B and 4C, a PPD 250 may include three stages 270-A, 270-B and 270-C. As shown in FIG. 4A, in order to execute the TCP session validity application, stage 270-A may perform packet parsing and may send relevant packets to control device 205. Stage 270-B may decide whether to drop or to forward the packet according to the validity of the corresponding session, reflected, indicated or described, in an FSE in a session-validity table as described. 
stage 270-K may remove the entry when a flow (or session) is terminated. However, the prior art fails to teach the claim limitation cited above. 

Wang US 20190280976 A1 in para. [0038] teaches ingress pipeline 105 includes a parser 122, a match-action unit (MAU) 124, and a deparser 130. Similarly, each egress pipeline 114 includes a parser 135, a MAU 140, and a deparser 145. However, the prior art fails to teach the claim limitation cited above.

Park et al. US 2020/0259741 in para. [0282] teaches egress packet pipeline step S3060 includes an egress packet parsing step S3061 of extracting information of an egress packet to store flow information of the packet in the GTP user plane egress table 2912 and a step S3602 of processing an action for the packet by querying the flow information of the egress packet to the GTP user plane egress table 2912. However, the prior art fails to teach the claim limitation cited above.

Bhaskar US 20180337848 A1 in para. [0011] teaches Each flow entry in a flow table can contain information such as: (1) match fields to match against packets (e.g., an ingress port and packet headers), (2) a priority value for the flow entry to allow prioritization over other flow entries, (3) counters that are updated when packets are matched, (4) instructions to modify the action set or pipeline processing, (5) timeouts indicating a maximum amount of time or idle time before a flow is expired by the switch, and (5) a cookie value which can be used by the controller to filter flow statistics, flow modification, and flow deletion. However, the prior art fails to teach the claim limitation cited above.


Therefore,  claims 1, 3-10 and 12-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468